I agree with the conclusion reached by the Chief Judge but not with the reason asserted therefor. The information was fatally defective because it fails to charge a crime in that it does not allege what narcotic drug the defendant possessed or of which he had control. There are several narcotic drugs specifically mentioned in the definition (Public Health Law, § 421). There are other narcotic drugs which are not covered by the statute. For example, alcohol is a strong narcotic when taken in large doses (Encyclopedia Britannica). Had a motion been timely made for the dismissal of the information it must have been granted. It was not made, however, until after sentence had been pronounced. A motion in arrest of judgment may bring up the sufficiency of the information respecting time, place or offense which is material to support the charge. The rule is laid down in Chitty's Criminal Law (Vol. 1, p. 660) that the motion may only be made between the conviction and the sentence, and this ancient rule coming down from King's Bench has not been changed or modified by the provisions of sections 467-469 of the Code of Criminal Procedure. A reading of those sections clearly *Page 233 
indicates that it must be made before sentence is pronounced. The motion came too late in this case.
LEHMAN, HUBBS, LOUGHRAN and FINCH, JJ., concur with CRANE, Ch. J.; RIPPEY, J., concurs in separate opinion; O'BRIEN, J., taking no part.
Ordered accordingly.